]N THE UNI'I_`ED S'I`ATES DISTRICT COURT
FOR THE DISTR_ICT OF MASSACHUSETTS

uNITED sTATEs 0F AMERICA )
: § criminal No. 19-.cr_10075-MLW
V' z g FILED UNDER sEAL
RUDOLPH “RUDY” MEREDITH, ) v
Defendant. §

GOVERNMENT’S MOTION TO SEAL

'l`he United States Attorney hereby respectfully moves the Court to seal the Notices of
Appearance for Justin D. O’Connell, Kristen A. Kearney, and Leslie A. Wright and this Motion
until the Information, docket sheet, and other paperwork in this matter is unsealed. As grounds
for this motion, the government states that the Defendant is cooperating proactively in an active
investigation Accordingly, public disclosure of these materials Will jeopardize the ongoing
investigation of this case.

The United States Attorney further moves pursuant to General Order 06-05 that the _
United States Attorney be provided copies of all sealed documents that the United States

Attorney has iiled in the above-styled matter.

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

By: /s/ Kristén A. Kearne]g
' Kristen A. Kearney

Assistant U.S. Attorney

Date: Ma.rch 7, 2019

